Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 15, 2014

                                          No. 04-14-00283-CR

                                         IN RE Martin FELAN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Catherine Stone, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On June 30, 2014, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.


           It is so ORDERED on July 15th, 2014.                                     PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2005CR2635, styled The State of Texas v. Martin Felan, pending in the
399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.